UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6861


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHRISTOPHER EUGENE HARRIS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00115-MR-1)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Eugene Harris, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher Eugene Harris appeals the district court’s

order denying his motion to compel the Government to move for a

sentence reduction based on substantial assistance.                    We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States   v.    Harris,   No.   1:07-cr-00115-MR-1       (W.D.N.C.    April   18,

2012).     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented     in   the    materials

before   the    court    and   argument   would   not   aid    the   decisional

process.



                                                                       AFFIRMED




                                      2